In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 14-3205 & 15-1198
UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,

                                v.

LADONTA GILL and DANA BOSTIC,
                                          Defendants-Appellants.
                    ____________________

        Appeals from the United States District Court for the
            Northern District of Illinois, Eastern Division.
   Nos. 10 CR 673-7 & 10 CR 673-1 — Matthew F. Kennelly, Judge.
                    ____________________

     ARGUED JANUARY 5, 2016 — DECIDED MAY 31, 2016
                    ____________________

    Before WOOD, Chief Judge, and KANNE and ROVNER, Cir-
cuit Judges.
    KANNE, Circuit Judge. Defendants-Appellants Ladonta
Gill and Dana Bostic both pled guilty to participating in a
heroin distribution conspiracy. Gill challenges his sentence
as procedurally unsound, disputing his criminal history
point assessment and supervised release conditions. Bostic
challenges his sentence as procedurally unsound and sub-
stantively unreasonable. We vacate and remand Gill’s sen-
2                                      Nos. 14-3205 & 15-1198

tence for complete resentencing, and we affirm Bostic’s sen-
tence.
                       I. BACKGROUND
    Gill was a high-level member of the New Breeds street
gang and associated large heroin distribution operation con-
trolled by Bostic. United States v. Adams, 746 F.3d 734, 737–38
(7th Cir. 2014). The Bostic organization’s daily heroin sales
totaled between $4,000 and $10,000. Id. at 738.
   The Bostic organization controlled an area “bordered by
Pulaski, Van Buren, Congress, and Karlov Streets” on the
west side of Chicago. Id. The Bostic organization maintained
control over its territory through the use of guns, violence,
and threats of violence. Id. at 748–49.
    In August 2008, Bostic was shot and his brother was
murdered. The Bostic organization retaliated against a rival
street gang who they believed responsible. As part of the re-
sulting violence, Gill and another Bostic organization mem-
ber shot at two men, one of whom suffered gunshot wounds
to his legs. Subsequently, Chicago Police Department offic-
ers arrested Gill. Gill pled guilty to aggravated unlawful use
of a weapon (AUUW), in violation of 720 ILCS 5/24–1.6(a)(1),
and on November 24, 2008, he was sentenced to three years’
imprisonment.
    The Chicago Police Department and Drug Enforcement
Agency launched an investigation into the Bostic organiza-
tion in the fall of 2009. The investigation included controlled
heroin purchases, surveillance, interviews of informant and
cooperating witnesses, court-authorized wiretaps, and sei-
zure of over eight kilograms of heroin and numerous fire-
arms. Adams, 746 F.3d at 737.
Nos. 14-3205 & 15-1198                                        3

   As a result of this investigation, on November 3, 2010, a
federal grand jury returned a twenty-two count indictment
charging Gill, Bostic, and others with various drug offenses.
On December 21, 2011, Gill pled guilty to conspiracy to pos-
sess with intent to distribute and to distribute controlled
substances, namely 1000 grams of heroin, in violation of 21
U.S.C. §§ 841(a)(1), 846. Bostic pled guilty to one count of the
same offense on February 22, 2012.

   A. Gill

    Gill’s first sentencing occurred in July 2012. At sentenc-
ing, Gill challenged the application to his sentence of the 2-
level enhancement for maintaining a drug premises, pursu-
ant to U.S.S.G. § 2D1.1(b)(12) (“stash house enhancement”).
Gill contended that application of the stash house enhance-
ment violated the Ex Post Facto Clause because his offense
conspiracy ended on or about August 10, 2010, but the stash
house enhancement was not effective until November 1,
2010. U.S. Const. art. I, § 10. The district court expressed
sympathy but found that the stash house enhancement ap-
plied under then-existing Seventh Circuit precedent.
   The district court determined Gill’s guideline range was
360 months to life. His criminal history category was III,
based on an assessment of six criminal history points—three
points for his previous AUUW conviction, one point for a
juvenile drug possession conviction, and two points for be-
ing on parole at the time of commission of his AUUW of-
fense. U.S.S.G § 4A1.1(a), (c), (d). His adjusted offense level
was 40, which included a 2-level dangerous weapon en-
hancement and the 2-level stash house enhancement.
U.S.S.G. § 2D1.1(b)(1), (12). The court also made findings of
4                                       Nos. 14-3205 & 15-1198

Gill’s involvement in violent activity. With the twenty-year
mandatory minimum in place, the court sentenced Gill to
329 months’ imprisonment and 10 years of supervised re-
lease, with standard conditions. Judgment was entered
against Gill on July 9, 2012.
    On July 28, 2012, Gill filed a timely notice of appeal, chal-
lenging only the district court’s application of the stash
house enhancement. As Gill’s first appeal was pending, on
June 10, 2013, the Supreme Court decided Peugh v. United
States, 133 S. Ct. 2072 (2013), which held that the Ex Post Fac-
to Clause is violated “when a defendant is sentenced under
Guidelines promulgated after he committed his criminal acts
and the new version provides a higher applicable Guidelines
sentencing range than the version in place at the time of the
offense.” Id. at 2078.
    In Adams, this court vacated and remanded Gill’s first
appeal for resentencing in light of Peugh. 746 F.3d at 743.
Specifically, the Adams court remanded Gill’s case “for the
limited purpose of sentencing him based on the correct
guideline level” but held that “[t]his limited remand does
not, however, limit the district court’s discretion to hold (or
not hold) further proceedings and consider further argu-
ments to determine Gill’s sentence based on the § 3553 fac-
tors.” Id. at 744–45.
    On September 25, 2014, the district court held Gill’s sec-
ond sentencing, or resentencing, hearing. The court found
that Gill had a criminal history category of III and an adjust-
ed offense level of 36, after a 2-level reduction for removal of
the stash house enhancement and a further 2-level reduction
in anticipation of Amendment 782 to the sentencing guide-
lines, which would take effect on November 1, 2014. With
Nos. 14-3205 & 15-1198                                        5

the statutory twenty-year mandatory minimum in place, the
district court determined that Gill’s effective guideline range
was 240 to 293 months’ imprisonment. The government and
Gill agreed.
    After hearing arguments from both sides regarding the
§ 3553(a) factors, the district court “re-adopt[ed]” all of its
prior findings regarding Gill’s involvement in violent activi-
ty. The district court then declared: “I don’t think [Gill] war-
rants a sentence at the low end of the guideline range or
close to it because of his involvement in violent activity.”
(Gill Sent. Tr. 22, Sep. 25, 2014).
    In conclusion, the district court sentenced Gill to 280
months’ imprisonment and 10 years of supervised release,
with standard conditions. Judgement was entered against
Gill on September 26, 2014. Gill’s second appeal follows.

   B. Bostic

    In August 2012, the district court held Bostic’s first sen-
tencing hearing. Bostic challenged the application of the 2-
level stash house enhancement, arguing violation of the Ex
Post Facto Clause because his offense conspiracy ended on or
about August 10, 2010, but the stash house enhancement
was not effective until November 1, 2010. As with Gill, the
district court expressed sympathy but found that the stash
house enhancement applied under then-existing Seventh
Circuit precedent.
   The district court then determined that Bostic’s guideline
range was 360 months to life, based on a criminal history
category of II and an adjusted offense level of 42, which in-
cluded the 2-level stash house enhancement. The court sen-
tenced Bostic to 456 months’ imprisonment and 10 years of
6                                      Nos. 14-3205 & 15-1198

supervised release, with standard conditions. The court en-
tered judgement against him on August 13, 2012.
    On August 27, 2012, Bostic filed a timely notice of appeal.
In Bostic’s first appeal, he raised three challenges. First, he
argued that his guilty plea was not knowing and voluntary.
Second, Bostic contended the district court committed pro-
cedural error when it held him responsible for some of the
violence undertaken by the New Breed gang without identi-
fying the specific violent acts. Third, Bostic claimed that ap-
plication of the stash house enhancement was an ex post facto
violation. As Bostic’s first appeal was pending, the Supreme
Court decided Peugh.
    In Adams, this court decided Bostic’s first appeal. The Ad-
ams court began by rejecting Bostic’s first two claims, hold-
ing that Bostic’s guilty plea was valid and no procedural er-
ror had occurred at his sentencing. Adams, 746 F.3d at 745–
49. However, in light of Peugh, this court vacated and re-
manded Bostic’s case for resentencing based on his third
claim against application of the stash house enhancement. Id.
at 749. As with Gill, the Adams court remanded Bostic’s sen-
tence for “the limited purpose of correcting the sentencing
range” but “d[id] not limit the district court’s discretion to
hold (or not hold) further proceedings and consider further
arguments based on the § 3553 factors.” Id.
   On January 14, 2015, the district court held Bostic’s sec-
ond sentencing, or resentencing, hearing. Consistent with
the first sentencing, the court found that Bostic had a crimi-
nal history category of II and offense level of 38, after a 2-
level reduction for removal of the stash house enhancement
and a further 2-level reduction in anticipation of Amend-
ment 782. With the statutory twenty-year mandatory mini-
Nos. 14-3205 & 15-1198                                       7

mum in place, the district court determined that Bostic’s
guideline range was 262 to 327 months’ imprisonment. The
government and Bostic agreed.
    After hearing arguments from both sides regarding the
§ 3553(a) factors, the district court incorporated most of its
comments from Bostic’s first sentencing, including those re-
garding Bostic’s conduct and involvement in violent acts.
The court then explained that at the first sentencing, it had
accounted for the ex post facto nature of the stash house en-
hancement and therefore had considered Bostic to have an
effective guidelines range of 324 to 405 months. The court
further explicated that at the first sentencing, it had imposed
a sentence of 456 months’ imprisonment, an effective above-
guidelines sentence, because the effective guidelines range
did not capture the full range of Bostic’s conduct and in-
volvement in violent acts. Applying this same reasoning, the
resentencing court imposed an above-guidelines sentence of
360 months’ imprisonment because the guidelines did not
capture the full range of Bostic’s involvement in violent acts.
The court entered judgment against Bostic on January 26,
2015. Bostic’s second appeal follows here.
                         II. ANALYSIS
   Both Gill and Bostic challenge their respective sentences.
We begin with Gill’s appeal, which disputes the district
court’s determination of his criminal history score and im-
position of conditions of supervised release. Then, we ad-
dress Bostic’s appeal, which challenges the procedural
soundness and substantive reasonableness of his sentence.
8                                       Nos. 14-3205 & 15-1198

    A. Gill

    “When reviewing a criminal sentence for procedural er-
ror, we apply de novo review.” United States v. Bour, 804 F.3d
880, 885 (7th Cir. 2015).
    Gill raises two procedural challenges to his sentence.
First, he argues that the district court erred in its determina-
tion of his criminal history score and category, specifically its
reliance on his conviction under the Illinois AUUW statute,
applicable portions of which have been found unconstitu-
tional by this court and the Illinois Supreme Court. See Moore
v. Madigan, 702 F.3d 933 (7th Cir. 2012); People v. Burns, 2015
IL 117387 (Ill. 2015). Second, Gill contends that the court
erred in not making adequate findings when imposing con-
ditions of supervised release, pursuant to United States v.
Thompson, 777 F.3d 368 (7th Cir. 2015).
    1. Waiver or Forfeiture
    The government contends that Gill waived both of his
claims because he did not raise them prior to this appeal.
Therefore, we must determine whether Gill waived or mere-
ly forfeited his arguments below.
    This court’s precedent regarding the waiver or forfeiture
of a criminal defendant’s rights is well established. United
States v. Brodie, 507 F.3d 527, 530 (7th Cir. 2007). “Waiver oc-
curs when a criminal defendant intentionally relinquishes a
known right. Forfeiture occurs when a defendant negligently
fails to assert a right in a timely fashion. Waiver of a right
extinguishes any error and precludes appellate review,
whereas forfeiture of a right is reviewed for plain error.” Id.
(citations and internal quotation marks omitted).
Nos. 14-3205 & 15-1198                                          9

   We start our waiver-forfeiture analysis with Gill’s crimi-
nal history claim and next turn to his supervised release
conditions claim.
    The government argues that Gill waived his right to chal-
lenge the assessment of criminal history points for the
AUUW conviction. This argument fails because it is similar
to the one rejected by this court in United States v. Jenkins, 772
F.3d 1092 (7th Cir. 2014).
    In Jenkins, defendant Jenkins challenged the assessment
of criminal history points based on an Illinois AUUW con-
viction, also under 720 ILCS 5/24–1.6(a)(1), which had been
held facially unconstitutional at the time of his sentencing.
Jenkins, 772 F.3d at 1096. The government in Jenkins argued
that Jenkins had waived, rather than forfeited, his right to
challenge the assessment of points for the AUUW convic-
tion. Specifically, the government asked this court “to infer
that Jenkins knew about and intentionally chose not to raise
the AUUW argument, noting that Jenkins was represented
by counsel, reviewed the PSR, and raised a different objec-
tion to the PSR’s assessment of points.” Id.
    The Jenkins court rejected this argument. The court noted
that without the three points attributable to the AUUW con-
viction, Jenkins would have been assessed a lower criminal
history category, which would have “significantly” lowered
his guidelines range. Id. The court then declared, “We can
conceive of no reason why Jenkins would have intentionally
relinquished an objection certain to result in a lower criminal
history score and sentencing range, nor has the government
offered one.” Id. Consequently, the court held that Jenkins’s
failure to challenge the points assessment resulted from “an
oversight by defense counsel and was therefore accidental
10                                           Nos. 14-3205 & 15-1198

rather than deliberate. This is the hallmark of forfeiture,
which is the failure to timely assert a right.” Id. (citations and
internal quotation marks omitted).
    Jenkins controls this part of Gill’s case; the facts are virtu-
ally indistinguishable. In the present case, in arguing waiver,
the government is asking us to infer that Gill “knew about
and intentionally chose not to raise the AUUW argument,”
the very contention we rejected in Jenkins. Id. Additionally,
like in Jenkins, without the points attributable to the AUUW
conviction, Gill would have been assessed a lower criminal
history category, which would have significantly lowered his
guidelines range. 1 Therefore, Gill forfeited, rather than
waived, his criminal history assessment claim.
    The government attempts to distinguish Jenkins by argu-
ing that Gill’s criminal history claim exceeds Adams’s limited
remand and that Gill “should not be able to use the accident
of a remand to raise in a second appeal an issue that he
could just as well have raised in the first appeal.” (Appellee
Br. 14.)




1 At resentencing, the district court adopted the PSR, which assessed Gill
a criminal history category of III, based on six criminal history points:
three points for his previous AUUW conviction, one point for a juvenile
drug possession conviction, and two points for being on parole at the
time of commission of his AUUW offense. Removing the three points for
his AUUW conviction would leave Gill with a criminal history category
of II, based on three criminal history points. Further removing the two
points for being on parole during commission of his AUUW offense
would leave Gill with a criminal history category of I, based on one crim-
inal history point. Thus, without his AUUW conviction, Gill would have
been assessed a lower criminal history score and category.
Nos. 14-3205 & 15-1198                                          11

    This is a distinction without a difference. In Adams, this
court stated: “While we call this a limited remand, the re-
mand is still very broad. But a court may fashion a limited
remand as narrowly or broadly as it deems appropriate.”
746 F.3d at 745. In other words, while we provided guidance
in the form of a limited remand, it was not meant to infringe
upon the district court’s properly exercised discretion. In
fact, there is no dispute, by either party, regarding the dis-
trict court’s adjustment of Gill’s guideline range in anticipa-
tion of Amendment 782. Just as that adjustment was not pre-
cluded by Adams’s limited remand, neither is Gill’s criminal
history score challenge.
   Jenkins itself provides further guidance. In determining
that Jenkins only forfeited his argument, the Jenkins court
underscored:
       Indeed, not only did defense counsel overlook the
       error, but the Assistant United States Attorney and
       Probation did so as well. As a result, the error was
       not brought to the attention of the district court. As
       we have previously noted, it would be unjust to
       place the entire burden for these oversights on [the
       defendant].
Jenkins, 772 F.3d at 1096–97 (alteration in original and inter-
nal quotation marks omitted). In the case at hand, defense
counsel, the government, and probation all overlooked the
error in Gill’s criminal history score. Indeed, the only notable
distinction between Jenkins and Gill’s case is that here, these
oversights occurred twice.
    We now turn to Gill’s supervised release conditions chal-
lenge and find that he forfeited, rather than waived, this
claim. This court recently held that “the imposition of waiver
12                                      Nos. 14-3205 & 15-1198

is inappropriate in light of developments in the law since
[the defendant’s] first appeal,” in response to a defendant’s
challenge, on a second appeal, to standard conditions of su-
pervised release imposed prior to Thompson. United States v.
Poulin, 809 F.3d 924, 930–31 (7th Cir. 2016) (citing Thompson,
777 F.3d at 368). Here, Gill’s first appeal and resentencing
preceded Thompson and therefore waiver is inappropriate.
    In conclusion, we reiterate that this court has “consistent-
ly held that waiver principles should be construed liberally
in favor of the defendant.” Jenkins, 772 F.3d at 1096 (collect-
ing cases). Accordingly, Gill merely forfeited his claims and
plain-error review applies.
     2. Criminal History Point Assessment
    “Under the plain error standard, we will reverse the dis-
trict court’s sentencing determination only when we find: (1)
an error or defect (2) that is clear or obvious (3) affecting the
defendant’s substantial rights (4) and seriously impugning
the fairness, integrity, or public reputation of judicial pro-
ceedings.” Id. at 1096 (internal quotation marks omitted).
    Jenkins also controls the plain error analysis of Gill’s crim-
inal history claim. In Jenkins, we determined plain error had
occurred because “under Application Note 6 to Section
4A1.2, the trial court erred when it assigned three criminal
history points as arising from [the defendant’s] previously
invalidated AUUW conviction.” Id. at 1098.
    Here, we apply the same analysis as the Jenkins court, id.
at 1097–99, and conclude that the district court committed
plain error with regard to Gill’s criminal history score.
   This court has “repeatedly held that ‘a sentencing based
on an incorrect Guidelines range constitutes plain error and
Nos. 14-3205 & 15-1198                                          13

warrants a remand for resentencing, unless we have reason
to believe that the error in no way affected the district court's
selection of a particular sentence.’” Id. at 1097 (quoting Unit-
ed States v. Love, 706 F.3d 832, 841 (7th Cir. 2013)).
   Under the sentencing guidelines, Gill was assessed five
points for his AUUW conviction—three points for the actual
conviction and two additional points for being on parole at
the time of the commission of his AUUW offense. U.S.S.G.
§ 4A1.1(a), (d).
    But, an exception to this rule appears in U.S.S.G. § 4A1.2
n.6:
       Sentences resulting from convictions that (A) have
       been reversed or vacated because of errors of law
       or because of subsequently-discovered evidence
       exonerating the defendant, or (B) have been ruled
       constitutionally invalid in a prior case are not to be
       counted.
This court has read Subsection (B) to contain two require-
ments: “(i) the sentence resulted from a conviction that was
ruled constitutionally invalid; and (ii) that ruling occurred in
a prior case.” Jenkins, 772 F.3d at 1097.
    Gill meets the first requirement because both this court
and the Supreme Court of Illinois have held the applicable
portion of the AUUW statute to be constitutionally invalid.
See id. at 1097.
    In December 2012, in response to a facial challenge, this
court in Moore held that provisions of the Illinois AUUW
statute, notably the “flat ban on carrying ready-to-use guns
outside the home,” violated the Second Amendment. 702
F.3d at 940, 942. In September 2013, in Aguilar, the Supreme
14                                          Nos. 14-3205 & 15-1198

Court of Illinois held that applicable portions of the AUUW
statute were facially unconstitutional, but limited its holding
to the “Class 4” form of the offense. 2 N.E.3d at 327–28. Re-
cently, in Burns, the Supreme Court of Illinois “clarif[ied]”
Aguilar and held that the “[AUUW] statute is facially uncon-
stitutional, without limitation.” 2015 IL 117387 at *6.
    In Illinois, when a statute is held to be facially unconsti-
tutional, it renders a defendant’s conviction void because
“‘the statute under which [the defendant] was charged and
prosecuted was not in effect when the alleged offenses oc-
curred.’” Jenkins, 772 F.3d at 1097–98 (citing People v. Tellez–
Valencia, 723 N.E.2d 223, 225 (Ill. 1999)) (alteration in origi-
nal). Therefore, in light of Moore and Burns, Gill has met the
first requirement of Subsection (B).
    The government seeks to distinguish Gill’s alleged “Class
2 form” AUUW conviction from Jenkins and Aguilar, both of
which concerned a “Class 4 felony” AUUW conviction. 2 The
government’s argument fails. In clarifying Aguilar, the Burns
court explicitly declared that “[t]here is no ‘Class 4 form’ or
‘Class 2 form’ of aggravated unlawful use of a weapon,” and
it ultimately held that the AUUW was statute “facially un-
constitutional, without limitation.” 2015 IL 117387 at *4, *6.
   Gill also fulfills the second requirement of Subsection (B)
because his sentence was ruled constitutionally invalid “in a
prior case.” Gill was resentenced after both Moore and Agui-


2 The record does not clearly state whether Gill’s AUUW conviction was
a “Class 2 felony” or “Class 4 felony.” However, the PSR description of
his conviction—“Aggravated Unlawful Use of a Weapon in A Vehicle
With A Previous Conviction”— suggests a “Class 2 felony” via 720 ILCS
5/24–1.6(d)(3).
Nos. 14-3205 & 15-1198                                       15

lar were decided: Moore predated Gill’s sentencing by twen-
ty-one months and Aguilar by nine months. See Jenkins, 772
F.3d at 1098 (determining that the defendant met the second
requirement of Subsection (B) because Moore and Aguilar
predated his sentencing).
    We conclude that, pursuant to U.S.S.G. § 4A1.2 n.6, the
district court erred when it assigned five criminal history
points based on Gill’s previously invalidated AUUW convic-
tion. And this court has held that “[a] district court’s adop-
tion of erroneous information in a PSR that results in an in-
correct Guidelines range, however correct such information
appears, constitutes plain error on review.” Jenkins, 772 F.3d
at 1098 (collecting cases). Thus, the district court committed
plain error in its assessment of Gill’s criminal history.
   3. Supervised Release Conditions
   We now turn to Gill’s challenge to his supervised release
conditions.
    This court’s recent jurisprudence holds that a sentencing
court must make adequate findings regarding the conditions
of supervised release. See e.g., Thompson, 777 F.3d 368; United
States v. Kappes, 782 F.3d 828 (7th Cir. 2015); United States v.
Armour, 804 F.3d 859 (7th Cir. 2015). Here, the district court
did not do so, though we recognize that it did not have the
benefit of guidance provided by Thompson and its progeny.
    Consequently, we agree with the government and Gill
that Gill’s sentence should be vacated and remanded to al-
low the district court to make adequate findings with re-
gards to the supervised release conditions. (Appellant Gill
Br. 17–21; Appellee Br. 15–16.)
16                                      Nos. 14-3205 & 15-1198

    We conclude Gill’s case with a brief note on the scope of
the remand. Because “there might properly be an interplay
between prison time and the term and conditions of super-
vised release,” this court has held that the appropriate relief
for error in the conditions of supervised release is complete
resentencing. Kappes, 782 F.3d at 867. Therefore, we vacate
Gill’s entire sentence and remand for complete resentencing,
consistent with our foregoing reasons.

     B. Bostic

    Bostic challenges the procedural soundness and substan-
tive reasonableness of his sentence. However, Bostic’s specif-
ic claims are confusing. It appears that he is arguing that the
district court erred, either procedurally or substantively or
both, in Bostic’s first sentencing by failing to account for the
ex post facto nature of the stash house enhancement and not
alerting him to the fact that it was imposing an effective
above-guidelines sentence. Although Bostic’s first sentence
was vacated, we address his claims because they pertain to
determinations made by the first sentencing court that were
discussed and incorporated at resentencing.
   “We review a district court’s choice of sentence in two
steps. First, we assess de novo whether the court followed
proper procedures. If the decision below is procedurally
sound, then we ask whether the resulting sentence is sub-
stantively reasonable.” United States v. Warner, 792 F.3d 847,
855 (7th Cir. 2015) (citations omitted); see also United States v.
Gall, 552 U.S. 38, 51 (2008).
     1. Procedural Error
   Procedurally, we ask district courts to do the following at
sentencing: “(1) calculate the applicable Guidelines range; (2)
Nos. 14-3205 & 15-1198                                        17

give the defendant an opportunity to identify any of the 18
U.S.C. § 3553(a) factors that might warrant a non-Guidelines
sentence; and (3) state which factors influenced the final sen-
tence.” United States v. Abebe, 651 F.3d 653, 656 (7th Cir. 2011)
(internal quotation marks omitted). In other words, “[a]s a
general matter, the record must merely assure us that the
court thoughtfully considered the statutory provisions.”
United States v. Nania, 724 F.3d 824, 838 (7th Cir. 2013).
    In the present case, at resentencing, the district court met
its procedural requirements. As an initial matter, there is no
dispute regarding the first two procedural requirements—
the district court correctly calculated the guidelines range
and gave Bostic ample opportunity to raise arguments under
the § 3553(a) factors. (Bostic Sent. Tr. 3–4, 10–25, 27–29, Jan.
14, 2015.)
   Bostic’s challenge, as we understand it, pertains only to
the third procedural requirement—that the district court did
not state which factors influenced the final sentence. We find
Bostic’s challenge to be without merit.
    At both Bostic’s first sentencing and resentencing, the
district court stated which factors influenced the final sen-
tence. At Bostic’s first sentencing, the district court met its
procedural requirements, leading the Adams court to reject
Bostic’s procedural challenge in his first appeal. Adams, 746
F.3d at 747–49. At resentencing, the district court incorpo-
rated many of its comments from the first sentencing, in-
cluding the following: Bostic committed a narcotics offense,
he was involved in an organization that used violence to ac-
complish its goals, he was the leader of a drug organization
that was associated with or part of a street gang, he had a
disadvantaged upbringing, the full scope of his conduct was
18                                       Nos. 14-3205 & 15-1198

not captured by the sentencing guideline range, and his
criminal history category of II was appropriate. (Bostic Sent.
Tr. 29–33, Jan. 14, 2015.) Then, the resentencing court explic-
itly explained that, at the first sentencing, it had already ac-
counted for the ex post facto nature of the stash house en-
hancement, which resulted in an effective guideline range of
324 to 405 months and an effective above-guidelines sen-
tence of 456 months:

       And so in terms of the guideline calculation, that’s
       different because the stash house guideline en-
       hancement no longer applies to Mr. Bostic. That
       said … I took that into account before. I made a
       comment about that at sentencing … What I said
       was: I’m applying it. I reject the ex post facto ar-
       gument, but 3553(a) entitles me and it requires me
       to consider whether a sentence is just. And I
       thought it was unjust or retroactively applies some-
       thing, and so I did not apply that guideline en-
       hancement in the actual sentence. I said that I was
       considering it as a 3553(a) factor, and that’s what I
       meant.
       So effectively, though Mr. Bostic’s … criminal his-
       tory category 2 and previously [sic] offense level of
       42 gave him a range, advisory range, of 360 months
       to life, and I made some comments about where I
       was sentencing him within that range, which I will
       come back to, effectively I was considering him
       somebody who had an effective sentencing guide-
       line range of 324 to 405 months. When I made the
       comment at the end of the sentencing, on page 302
       after I went through all the considerations, I said:
       “The sentencing I’m imposing is a sentence of 38
       years. That translates to – I’m going to do the math
Nos. 14-3205 & 15-1198                                           19

       again – 456 months. It’s all on Count 1. That’s in the
       middle of the guideline range, I guess.”
       I said that as an observation, not because I thought
       that I was sentencing him in the middle of the ef-
       fective guideline range because I wasn’t. I was ef-
       fectively sentencing Mr. Bostic above what I con-
       sidered to be the effective guideline range of 324 to
       405 months. I gave him a sentence that was 51
       months higher than that. And the reason I did that
       was all of the other stuff that I discussed at the sen-
       tencing; namely, the fact that his guideline range
       didn’t capture the full range of his conduct, this is-
       sue about violence, his direct participation and the
       attribution of other things to him to the extent I
       concluded that that happened.
       So the stash house thing is what gets us back here.
       It’s a change in terms of the guideline calculation.
       It’s really not a change in terms of the sentence that
       I imposed.
Id. at 33–34. After expounding on its reasoning in imposing
an effective above-guidelines range sentence at the first sen-
tencing, the district court then utilized a similar reasoning to
impose an actual above-guidelines range sentence of 360
months’ imprisonment at resentencing:
       [W]hat I effectively did before was I effectively
       considered Mr. Bostic as somebody who had an
       advisory range of 324 to 405 months, and I essen-
       tially sentenced him about 51–exactly 51 months
       above the top end of the range, about one-eighth
       above the top end of the range. In other words, 50
       is one-eighth of 405.
20                                       Nos. 14-3205 & 15-1198

        I think the appropriate sentence now is 360 months,
        which is essentially proportionately the same,
        roughly the same, amount of increase over the top
        end of the actual guideline range now.
Id. at 36. This extensive and detailed discussion at resentenc-
ing more than demonstrates that the district court “state[d]
which factors influenced the final sentence.” Abebe, 651 F.3d
at 656 (internal quotation marks omitted).
     Therefore, we find no procedural error.
     2. Substantive Reasonableness
    In reviewing for substantive reasonableness under an
abuse of discretion standard, this court “will uphold an
above-guidelines sentence so long as the district court of-
fered an adequate statement of its reasons, consistent with 18
U.S.C. § 3553(a), for imposing such a sentence.” Abebe, 651
F.3d at 657 (internal quotation marks omitted).
    “There is no presumption that a sentence outside the
guidelines’ range is unreasonable. The fact that we might
reasonably have concluded that a different sentence was ap-
propriate is insufficient to justify reversal of the district
court.” Id. (citations and internal quotation marks omitted).
This court’s review “must take into account that a sentencing
judge is in a superior position to find facts and judge their
import under [section] 3553(a) in the individual case.” Id.
(internal quotation marks omitted) (alteration in original).
As such, this court “must defer, absent an abuse of discre-
tion, to [the district court’s] ruling.” Id. (internal quotation
marks omitted).
Nos. 14-3205 & 15-1198                                      21

    Here, the district court provided an adequate statement
of its reasons for imposing such a sentence, consistent with
18 U.S.C. § 3553(a).
    As discussed, the district court at resentencing explained,
in detail, its reasons for imposing an above-guidelines sen-
tence. The district court incorporated many of its comments
from the first sentencing, including those relating to Bostic’s
conduct and involvement in violent acts. The district court
then explained that at the first sentencing, it had accounted
for the ex post facto nature of the stash house enhancement
and therefore had considered Bostic to have an effective
guidelines range of 324 to 405 months. The district court fur-
ther explicated that at the first sentencing, it had imposed a
sentence of 456 months’ imprisonment, an effective above-
guidelines sentence, because the effective guidelines range
did not capture the full range of Bostic’s conduct and in-
volvement in violent acts. Finally, in resentencing Bostic, the
district court applied the same reasoning it used at the first
sentencing—imposing a sentence of 360 months’ imprison-
ment, an actual above-guidelines sentence, because the actu-
al guidelines range did not capture the full range of Bostic’s
conduct and participation in violent activity. This discussion
is more than sufficient to demonstrate the district court did
not abuse its discretion in imposing an above-guidelines sen-
tence at resentencing.
    Bostic argues that the first sentencing court erred because
it did not account for the ex post facto nature of the stash
house enhancement. This argument makes no sense. At re-
sentencing, the district court unambiguously declared that it
had already accounted for the ex post facto nature of the stash
house enhancement at the first sentencing: “I thought it was
22                                             Nos. 14-3205 & 15-1198

unjust or retroactively applies something, and so I did not
apply that [stash house] guideline enhancement in the actual
sentence. I said that I was considering it as a 3553(a) factor,
and that’s what I meant.” (Bostic Sent. Tr. 29, 33, Jan. 14,
2015.)
    Bostic also contends that the first sentencing court erred
because it did not alert him that it was imposing an effective
above-guidelines sentence. Specifically, he asserts that his
first sentence was based on the district court’s “unspoken
private beliefs” because the first sentencing court had de-
scribed Bostic’s first sentence as “in the middle of the guide-
line range,” undercutting the resentencing court’s claim of
imposing an effective above-guidelines sentence. (Bostic
Sent. Tr. 68, Aug. 3, 2012.) This argument is without merit.
At resentencing, the district court explicitly rejected the
claim that there was any meaning to its prior observation: “I
said that as an observation, not because I thought that I was
sentencing him in the middle of the effective guideline range
because I wasn’t. I was effectively sentencing Mr. Bostic
above what I considered to be the effective guideline range
of 324 to 405 months.” (Bostic Sent. Tr. 34, Jan. 14, 2015.)
    Accordingly, the district court did not abuse its discretion
in imposing an above-guidelines sentence.
                           III. CONCLUSION
   For the foregoing reasons, Gill’s sentence is VACATED
and REMANDED to the district court for complete resen-
tencing, 3 and Bostic’s sentence is AFFIRMED. 4

3 For Gill’s case, we note a clerical error in the record. As part of the re-
mand, we direct the district court to amend the written judgment and
commitment orders to reflect that the offense was 21 U.S.C. §§ 841(a)(1),
Nos. 14-3205 & 15-1198                                                    23




846, to match the indictment and oral pronouncement of the district
court. Fed. R. Crim. P. 36.
4 For Bostic’s case, we note a clerical error in the record. We order the
clerk of the district court to amend the written judgment and commit-
ment orders to reflect that the offense was 21 U.S.C. §§ 841(a)(1), 846, to
match the indictment and oral pronouncement of the district court. Fed.
R. Crim. P. 36; United States v. Anobah, 734 F.3d 733, 739–40 (7th Cir. 2013)
(“Rule 36 is equally available to the court of appeals and the district
court.”). This modification does not affect our ruling.